Citation Nr: 1141843	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  08-00 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office in Los Angeles, California, (RO).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's representative has contended that the Veteran should be afforded another VA psychiatric compensation examination to assess the severity of his PTSD since there has been a deterioration in the Veteran's psychiatric condition since he was last afforded a VA psychiatric compensation in March 2008.  This examination showed the Veteran's Global Assessment of Functioning (GAF) Score of 60.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  See Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994), discussed in Carpenter v. Brown 8 Vet. App. 240, 242 (1995).  The Veteran's representative has asserted that a worsening in the Veteran's PTSD since the March 2008 VA examination is demonstrated by the fact that VA clinical records dated after this examination show worsening of GAF scores since that time of 50, 45, and 48.  

While the exact sources of the GAF scores referenced by the Veteran's representative have not been indentified, review of VA outpatient treatment reports dated in May and June 2008 do reflect worsening GAF scores of 48.  Moreover, a VA Form 21-8940 (VETERAN'S APPLICATOIN FOR INCREASED COMPENSATION BASED ON UNBEMPLOABILITY) submitted in March 2010 noted that the Veteran's condition has diminished to the point that he is unable to care for himself or perform everyday duties.  Given this evidence as to possible worsening psychiatric symptomatology and the contention of the Veteran's representative, the Board concludes that another VA psychiatric compensation examination is necessary to determine the current severity of the Veteran's PTSD in order to fulfill the duty to assist the Veteran.  The Board also finds that any records of VA psychiatric outpatient treatment that have not been obtained must be associated with the record in order to fulfill the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

With respect to the issue of TDIU listed on the Title Page, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such a claim is raised by a Veteran or otherwise reasonably raised by the record.  The Board observes that the RO denied such a claim in a June 2008 rating decision, and while the Veteran did not submit a timely notice of disagreement with this issue, an application for TDIU was submitted by way of the VA Form 21-8940 submitted in March 2010 referenced above.  Therefore, the Board finds the record has reasonably raised the issue of entitlement to a TDIU as an element of the claim for an increased rating for PTSD.  As entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU issue to the agency of original jurisdiction for proper development and adjudication. 

Accordingly, the case is REMANDED for the following action:

1.  Any reports from VA psychiatric treatment dated from June 2008 to the present time that are not already of record should be obtained and associated with the claims file.  

2.  The Veteran should then be provided with a VA psychiatric compensation examination to determine the current extent of the impairment resulting from his service-connected PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner should record pertinent complaints, symptoms, and clinical findings, and opine as to whether, without regard to his age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the Veteran's PTSD symptoms, by themselves and not do to symptoms of other psychiatric disabilities to include a cognitive disorder, renders him unable to secure or follow a substantially gainful occupation.  All findings and conclusions should be set forth in a legible report.  A complete rationale should be provided for all opinions expressed.  The examiner should also specifically comment as to whether PTSD by itself and not other psychiatric disability to include a cognitive disorder results in the following: 

a) Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships

b) Occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships OR 

c) Total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

3.  After all appropriate development above has been accomplished, the RO is to review the record, including any newly acquired evidence, and adjudicate the claims for an increased rating for PTSD and TDIU.  If any benefit sought in connection with either issue is denied, the Veteran is to be provided a Supplemental Statement of the Case.  Thereafter, the case must be returned to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


